The undisputed evidence is that Block asked to go on the trip for a ride. But assuming that he went along in the interests of defendants, the evidence is that his mission was solely to drive the car back, if found. The record is barren of any direct evidence to show that he in any way represented defendants for any other purpose. Miller never asked Block to do what he did do. Miller had no reason to anticipate such action on the part of Block. In my sight Block was a volunteer, and I cannot concur in a holding that so deprives defendants of their property. Liability is a serious matter, and a defendant ought not to be liable until his conduct, or the conduct of his employes, in the scope of their employment, invokes liability by wrongful conduct. It seems to me that Block had no authority to act for defendants at the time plaintiff was injured and that he was not then acting within the scope of his employment, assuming that he was an employe for the purpose of driving a car from Buffalo Lake to St. Paul. To permit a recovery upon such a record as this makes it dangerous for one to have an employe *Page 425 
for any purpose if he is to be responsible for every act of the employe, who upon his own initiative and without authority assumes to act in the interest of his employer. Just because defendants authorized Miller to find and get the car, it does not, or at least should not, make them responsible for the negligence of every bystander or other party who volunteers to help in apprehending the wrongdoer or in repossessing the car.